Citation Nr: 1129634	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  04-35 039A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for schizophrenia.

2.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from June 1980 to April 1983.  

This matter comes before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") on February 23, 2009, which vacated a February 2008 Board decision and remanded the case for additional development.  The issue initially arose from a July 2003 rating decision by the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board remanded the case for additional development in July 2009.  

The Board notes that the previous determinations in this case specifically addressed the issue of service connection for schizophrenia.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that an initial claim of entitlement service connection for a specific psychiatric disorder should also be read as including other diagnoses reasonably raised by the information obtained in support of the claim.  

The Board notes that correspondence dated in January 2004 may be construed as raising the issue of entitlement to medical treatment for an acquired psychosis under the provisions of 38 U.S.C.A. § 1702.  This matter has not been adjudicated by an Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it should be referred to the appropriate AOJ for any necessary action.  It is significant to note that records show the Veteran is presently incarcerated in a State of Ohio correctional facility with an expiration date of his stated term in May 2018.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.



FINDINGS OF FACT

1.  In a January 1998 determination the RO denied reopening a claim for entitlement to service connection for schizophrenia; the Veteran did not perfect an appeal.

3.  Evidence added to the record since the January 1998 decision includes relevant service personnel records.


CONCLUSION OF LAW

New and material evidence has been received consisting of service personnel records; as a result, the claim of entitlement to service connection for an acquired psychiatric disorder must be reconsidered.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(c) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Court have been fulfilled by information provided to the Veteran in a March 2003 letter from the RO.  That letter notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claim and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Veteran was notified that the VCAA notice requirements applied to all elements of a claim in a March 2006 letter.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  The Veteran was adequately notified of these matters by the RO's March 2003 letter.

New and Material Evidence Claim

VA law provides that service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  With chronic disease shown as such in service, or within a pertinent presumption period under 38 C.F.R. § 3.307, so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Continuity of symptomatology after discharge is required only where the condition noted during service (or in the presumption period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Where a veteran served continuously for 90 days or more during a period of war or after December 31, 1946, and specified diseases to include a psychosis become manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 1112, 1113 (West 2002); 38 C.F.R. § 3.307, 3.309 (2010).

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010); see Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  In making the determination of materiality, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

Generally, without the submission of new and material evidence, a previously and finally disallowed claim will not be reconsidered on the merits.  If, however, after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first adjudicated the claim, VA will reconsider the claim notwithstanding the provisions of 38 C.F.R. § 3.156(a).  Such records include: (i) service records that are related to a claimed in-service event, injury or disease; (ii) additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and (iii) declassified records that could not have been obtained because the records were classified when VA decided the claim.  38 C.F.R. § 3.156(c)(1)(i)-(iii) (2010).

The above-noted provisions do not apply if the later received or associated records could not have obtained by VA when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center or any other official source.  38 C.F.R. § 3.156(c)(2) (2010).

In this case, service connection for a nervous disorder was initially denied by the RO in a January 1994 rating decision.  The evidence at that time included service treatment records; a June 1993 VA examination report; and VA and private medical records.  The Veteran did not appeal this determination.  Subsequently, the RO denied reopening a claim for entitlement to service connection for schizophrenia in a January 1998 determination.  The RO found that no new and material evidence had been submitted.  The evidence of record included private treatment records with diagnoses of suicide gesture and possible major depression in July 1985 and paranoid schizophrenia in November 1985.  The Veteran submitted a notice of disagreement from the determination, but did not perfect his appeal subsequent to the issuance of a statement of the case.  Therefore, the decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  The January 1994 rating decision, the January 1998 denial letter, and the February 1998 statement of the case do not note that any service personnel records were of record.  

The pertinent evidence added to the record since the January 1998 decision includes service personnel records which appear to have been received in June 2005.  See, e.g., VA Form 119 (Report of Contact) dated June 2003 with notation that the Veteran stated that he was ordered a physical examination at the time of service and "Please Req. 201 File For Info", and another handwritten notation that is illegible and appears to be dated June 16, 2005; see also, December 2004 deferred rating decision with notation to request the Veteran's service personnel records and specifically those that address the Veteran's discharge for unsatisfactory performance; VA request for information (entire personnel file) response received from the National Personnel Records Center in June 2005 indicating that the requested records were mailed.  Additional records added to the file include Social Security Administration (SSA) records; and the Veteran's statements in support of the claim.  The Veteran contends, in essence, that his service discharge for unsatisfactory performance was due to the early manifestations for his schizophrenia.  The recently obtained service personnel records include reports of disciplinary action for assault and being disrespectful.

Based upon a comprehensive review of the record, the Board finds that it appears that the Veteran's complete personnel records were not of record at the time of the previous determinations as none of the prior decisions notes or references such records.  Because such records include reports of disciplinary action for assault and other offenses, and the Veteran asserts that such evidence is supportive of his claim that the onset of schizophrenia was in service, such records must be deemed relevant.  The Board notes that whether the Veteran's actions and behavior during active service demonstrated early manifestations of an acquired psychiatric disorder is a matter that requires competent evidence.  Accordingly, because the new evidence includes relevant service department records that existed and which do not appear to have been associated with the claims file when VA first decided the claim, the claim will be reconsidered. 38 C.F.R. § 3.156(c).  


ORDER

New and material evidence consisting of relevant service department records having been received, the claim of entitlement for service connection for an acquired psychiatric disorder will be reconsidered.  To that extent, the appeal is granted.  


REMAND

A review of the record shows the Veteran was provided adequate VCAA notice addressing his service connection claim.  The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In this case, the Veteran contends that he has paranoid schizophrenia that began during or within one year of his discharge from active service.  Although the Veteran was provided a VA psychiatric examination in June 1993, the examiner did not have access to the Veteran's service personnel records nor is it apparent from the provided report that the claims file was reviewed.  The examiner did not provide an etiology opinion.  Therefore, the Board finds an additional medical opinion should be obtained prior to appellate review on the merits. 

The record indicates the Veteran is presently incarcerated in a state correctional facility in Ohio.  The VCAA duty to assist requires reasonable efforts to assist and only requires medical examinations or medical opinions as necessary for an adequate decision.  See 38 C.F.R. § 3.159.  The Court has held that an incarcerated veteran is entitled to the same care and consideration given to his non-incarcerated colleagues and that tailored assistance may be required.  See Bolton v. Brown, 8 Vet. App. 185, 191 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  The Board notes, however, that such tailored assistance need not require extraordinary efforts to obtain an examination.  The Court held that VA's "duty to assist is not always a one-way street" and that if a veteran wishes help he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining relevant evidence.  See Wood, 1 Vet. App. at 193.  

The Board also notes that the appellate record includes two discs with medical record information labeled as provided by the Ross Correctional Institution.  The pertinent records from those discs should be printed and associated with the claims file prior to further development for medical opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Appropriate action should be taken to print all pertinent treatment records from the discs of records labeled as having been received from the Ross Correctional Institute.  These reports should be associated with the claim file.

2.  Thereafter, the Veteran's claims file should be reviewed by a VA psychiatrist for an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that he has an acquired psychiatric disorder that was manifest in service or within one year of his discharge from active service, or is otherwise related to service.  If the psychiatrist is unable to provide an adequate opinion without conducting an in-person examination of the Veteran, reasonable efforts should be taken by the AOJ to provide tailored assistance.

All indicated examinations, tests, and studies are to be performed.  Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  After completion of the above and any additional development deemed necessary, the issue remaining on appeal should be reviewed with appropriate consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


